Territory of Michigan
DISTRICT OF DETROIT
ss.

T0 the Marshal of said, District

(Greeting).
Whereas it appears to me James May Esquire, One of the Justices assigned to keep the peace for the District aforesaid, by the Information on Oath of Richard Smyth Esqr of said District, That the following Goods, viz. Six Barrs of round Iron, was Stolen and carried away from his Shop loft on the twenty third day of February last, and that the said Richd Smyth Esqr hath reasonable cause to suspect and doth suspect that the said six Barrs of Iron are concealed in some part of the Dwelling house or out Houses of Henry Hudson of said Detroit — which he now Occupies. *527These are therefore in the Name of the United States, to authorize and require you with necessary and proper assistants, to enter in the day time, into the said dwelling House and out Houses of the said Henry Hudson at Detroit aforesaid and there diligently to search for the said six Barrs of round Iron aforesaid, and if the same or any part shall be found, upon such Search, that you bring the same so found, and also the Body of said Henry Hudson, before me to be dipose of according to law. Given under my hand & Seal at Detroit this 4th day of March A.D. 1815.
James May [seal]
J.P.D D.
[Indorsement]
In obedience to the within Warrant, I have search the House of said Henry Hudson and found the Six Barrs of round Iron, which I have brought likewise the Body of said Henry Hudson.
Detroit March 4th 1815.
Frs Audrain
Dy Marshall

[In the handwriting of James May]


[In the handwriting of James May]